Title: To James Madison from Thomas Appleton, 12 August 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 12th. August 1807.

Since the ratification of peace between France, Russia & Prussia, a calm has succeeded, almost unknown in Europe.  The secret articles of these treaties must undoubtedly be of the most interesting nature, if we Can judge of those we are still uninform’d of, by those we can already discover.  The fortresses of the Cataro have been deliver’d by the Russians into the hands of the french, and a suspension of hostilities has ensued between Russia, Persia and the Ottoman empire; these events must therefore form a part of the Secret Convention.  It is with some Confidence asserted, that the King of Westphalia is Contracted in marriage with the heiress of Saxony which when united will form a strong barriere against any future invasions from the North.  The least considerable king now in Europe is that of Prussia, for by a Calculation I have Seen, it appears the War has Cost him something more than two thirds of his territory, and the totality of his Subjects at present amount only to about 1,400,000.
I am requested by Mr. Mazzei to beg your Conveyance of the inclos’d letter for the President.  I have the honor to be, Sir, with the highest respect, Your Most Obt. Servt.

Th: Appleton

